DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 3/24/22. Claims 1-20, are pending in the application. Claims 1, 12, and 13 are amended. Claim 20 is new.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-19 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations recited in claims 1, 12, 13, and 20, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al.  (“A Taxonomy of Blockchain-Based Systems for Architecture Design”) in view of Weigold (US 20160335628 A1) and Ganti et al. (US 20180143912 A1).

Regarding Claim 1, Xu discloses a blockchain method performed by a validator node of a first federation, the validator node comprising a transceiver and a processor ([Page 244]: A signed transaction is sent to a node connected to the blockchain network, which validates the transaction. If the transaction is valid and previously unknown to the node, the node propagates it to other nodes in the network, which also validate the transaction and propagate it to their peers, until the transaction reaches all nodes in the network. See also Page 246, section B- Architectural Design Regarding Storage and Computation), the method comprising: 
receiving, via the transceiver, incoming interfederation blocks ("IFBs") from a second federation different than the first federation ([Page 244]: A transaction is signed by its initiator, to authorise the expenditure of their money, to authorise the data payload of a transaction, or the creation and execution of a smart contract [first federation]. A signed transaction is sent to a node connected to the blockchain network, which validates the transaction [second federation]),
wherein the first federation, second federation, and a third federation are members of a multi level hierarchical (See Table 1; [Page 245]: Our discussion of architectural design issues for blockchain- based systems is structured in four sections below: the level of (de)centralisation, support for client storage and computation, blockchain infrastructural conﬁguration; [Page 248]: Many blockchain platforms support deployment as consortium blockchains or private blockchains, e.g., Multichain) inter-federation validation network ([Page 247]: a permission management component will be required to authorise participants within the network), wherein the first, second, and third federations are different federations of the multi level hierarchical inter-federation validation network ([Page 248]: A consortium blockchain is used across multiple organisations [multiple organizations correspond to different federations]. The consensus process in a  consortium  blockchain is controlled by pre- authorised nodes. The right to read the blockchain may be public or may be restricted to speciﬁc participants), 
However, Xu does not explicitly teach “validating, at the processor, the incoming IFBs to create validated IFBs; splicing, at the processor, the validated IFBs into validated transactions between payer- federation and receiver-federation pairs; merging, at the processor, the validated transactions based on the respective destinations of each validated transaction to create outgoing IFBs; transmitting, via the transceiver, a proposal to other validator nodes in the first federation that an IFB of the outgoing IFBs be routed to a third federation different than the first federation and the second federation; and transmitting, via the transceiver, a proposal to other validator nodes in the first federation that that a transaction associated with the IFB of the outgoing IFBs be written to a blockchain.”
On the other hand, in the same field of endeavor, Weigold teaches 
validating, at the processor, the incoming IFBs to create validated IFBs ([0018]: a secure digital currency storage, payment and credit lending platform is provided… and consists of…  a vendors software engine that performs customer validation, transaction validation, key coding/decoding, key splicing/pairing. See also para [0009], [0043], [0047]-[0049]); 
splicing, at the processor, the validated IFBs into validated transactions between payer- federation and receiver-federation pairs (Fig. 2; [0028]-[0029]: a system… that enables customer digital currency assets to be securely stored online using a spliced/paired digital wallet technology that separates digital currency private key information into two separate spliced encrypted private keys, with one spliced key stored on the customers computer, tablet, smart mobile phone or smart credit/debit card, the other spliced key stored on the vendors online computer server or network. See also para [0020], [0028]- [0039]); 
Additionally, Ganti teaches merging, at the processor, the validated transactions based on the respective destinations of each validated transaction to create outgoing IFBs ([0009]: The machine leaning system includes a semantics learning appliance… to perform mapping of the inflowing unstructured or semi-structured dataset with the structured computerized dataset already stored in the blockchain configured records database and the master data and the metadata; [0077]: The configurable appliance 810 may also allow manual process of data merging in accordance with an embodiment of the present invention);
transmitting, via the transceiver, a proposal to other validator nodes in the first federation that an IFB of the outgoing IFBs be routed to the third federation (Fig. 1, Fig. 7; [0069]: For example, computing device 140 may transmit the proposal to computing device 130 of party C for acceptance); and 
transmitting, via the transceiver, a proposal to other validator nodes in the first federation that a transaction associated with the IFB of the outgoing IFBs be written to a blockchain (Fig. 1, Fig. 7; [0069]: In some aspects, the proposal may also or alternatively be transmitted to computing devices 110 and 120 of parties A and B for acceptance… [0073]: At 720, in some aspects, the modification may be submitted to a computing device associated with a blockchain for addition to the blockchain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Xu with the teachings of Weigold, and Ganti to include “validating, at the processor, the incoming IFBs to create validated IFBs; splicing, at the processor, the validated IFBs into validated transactions between payer- federation and receiver-federation pairs; merging, at the processor, the validated transactions based on the respective destinations of each validated transaction to create outgoing IFBs; transmitting, via the transceiver, a proposal to other validator nodes in the first federation that an IFB of the outgoing IFBs be routed to a third federation different than the first federation and the second federation; and transmitting, via the transceiver, a proposal to other validator nodes in the first federation that that a transaction associated with the IFB of the outgoing IFBs be written to a blockchain.”
The motivation for doing so would be to provide customers a secure digital currency storage, payment and credit lending platform as recognized by Weigold ([0018]: In a first embodiment of the present invention a secure digital currency storage, payment and credit lending platform is provided to customers) and to reduce the number of transactions that require the use of a clearinghouse, as recognized by Ganti ([0019] of Ganti: The present disclosure provides methods and systems to reduce the number of transactions required for settlement between a group of trusted and un-trusted parties and, in some aspects the number of transactions that require the use of a clearinghouse).

Regarding Claim 5, the combined teachings of Xu, Weigold, and Ganti disclose the method of claim 1, and Xu further discloses wherein the incoming IFBs and outgoing IFBs comprise aggregated amounts of transactions between multiple federations (See Xu, [Page 244]: A blockchain network relies on miners to aggregate valid transactions into blocks and append them to the blockchain; [Page 248]: Selection rules could be conﬁgured to select the longest chain or the heaviest sub-tree, by block length or by aggregate diﬃculty).

Regarding Claim 6, the combined teachings of Xu, Weigold, and Ganti disclose the method of claim 1, and Ganti further discloses, wherein writing the transaction to a blockchain comprises writing the transactions to a blockchain of the first federation, wherein the first federation's blockchain is different from a blockchain of the second federation and a blockchain of the third federation (See Ganti, [0057]: With reference now to FIG. 5, in some aspects, blockchain 400 is stored in a decentralized manner on a plurality of nodes 500, e.g., computing devices located in one or more networks. Nodes 500 may each include a memory 502 that stores at least a portion of a ledger 504 of blockchain 400 . Ledger 504 includes any data blocks 402 that have been validated and added to the blockchain 400).

Regarding Claim 7, the combined teachings of Xu, Weigold, and Ganti disclose the method of claim 1, and Weigold further discloses, wherein writing the transaction to a blockchain comprises writing the payer-federations, the receiver-federations, and an aggregated transaction amount to the blockchain (See Weigold, Fig. 9; [0035]: The banking platform also converts all fiat currency transaction amounts from US dollars into bitcoin, charges any transaction fees applicable, deducts all converted fiat and digital currency transactions from the customers bitcoin wallet, splices and encodes new private key information on the customers computer device and vendors online server, and makes a backup of the paired private key information on the vendors offline server or network).

Regarding Claim 8, the combined teachings of Xu, Weigold, and Ganti disclose the method of claim 1, and Ganti further discloses, wherein writing the transaction to a blockchain comprises writing at least one of the outgoing IFBs to the blockchain (See Ganti, [Abstract]: The blockchain configured record bank stores the data received from the data provider and can be accessible or searchable from within or outside the blockchain configured record bank).


Regarding Claim 9, the combined teachings of Xu, Weigold, and Ganti disclose the method of claim 1, and Ganti further discloses broadcasting the outgoing IFBs to the receiver federations (See Ganti, [0055]: Once ordered, the transactions are packaged into a new block, and the new block is voted on by the validator nodes associated with the blockchain to determine whether to add the new block to the blockchain. If a consensus to add the new block is reached, e.g., a threshold number of “for” votes, the new block may be appended to the blockchain; [0058]: validator nodes 602 may communicate or share the new data blocks 402 and transmit and receive consensus messages via communication pathways 604).

Regarding Claim 11, the combined teachings of Xu, Weigold, and Ganti disclose the method of claim 1, and Ganti further discloses transmitting, via the transceiver, a proposal to other validator nodes in the first federation that a second IFB of the outgoing IFBs be routed to a fourth federation different than the first federation, different from the second federation, and different form the third federation (See Ganti, Fig. 1, Fig. 7; [0069]: For example, computing device 140 may transmit the proposal to computing device 130 of party C for acceptance. In some aspects, the proposal may also or alternatively be transmitted to computing devices 110 and 120 of parties A and B for acceptance. In some aspects, the proposal may also or alternatively be transmitted to a computing device associated with the clearinghouse that would be settling the proposed transaction or any of the modified transactions [The clearinghouse corresponds to the fourth federation]); and
transmitting, via the transceiver, a proposal to other validator nodes in the first federation that a transaction associated with the second IFB of the outgoing IFBs be written to the blockchain (See Ganti, Fig. 1, Fig. 7; [0069]: In some aspects, the proposal may also or alternatively be transmitted to computing devices 110 and 120 of parties A and B for acceptance… [0073]: At 720, in some aspects, the modification may be submitted to a computing device associated with a blockchain for addition to the blockchain).

Regarding Claim 12, Xu discloses a blockchain method performed by a validator node of a first federation, the validator node comprising a transceiver and a processor ([Page 244]: A signed transaction is sent to a node connected to the blockchain network, which validates the transaction. If the transaction is valid and previously unknown to the node, the node propagates it to other nodes in the network, which also validate the transaction and propagate it to their peers, until the transaction reaches all nodes in the network. See also Page 246, section B- Architectural Design Regarding Storage and Computation), the method comprising: 
receiving, via the transceiver, a transaction from a user node of the first federation ([Page 244]: A transaction is signed by its initiator, to authorise the expenditure of their money, to authorise the data payload of a transaction, or the creation and execution of a smart contract [first federation]. A signed transaction is sent to a node connected to the blockchain network, which validates the transaction [second federation]); 
wherein the first federation, a second federation, and a third federation are members of a multi level hierarchical (See Table 1; [Page 245]: Our discussion of architectural design issues for blockchain- based systems is structured in four sections below: the level of (de)centralisation, support for client storage and computation, blockchain infrastructural conﬁguration; [Page 248]: Many blockchain platforms support deployment as consortium blockchains or private blockchains, e.g., Multichain) inter-federation validation network ([Page 247]: a permission management component will be required to authorise participants within the network), wherein the first, second, and third federations are different federations of the multi level hierarchical inter-federation validation network ([Page 248]: A consortium blockchain is used across multiple organisations [multiple organizations correspond to different federations]. The consensus process in a  consortium  blockchain is controlled by pre- authorised nodes. The right to read the blockchain may be public or may be restricted to speciﬁc participants);
validating the transaction to create a validated transaction ([Page 244]: A signed transaction is sent to a node connected to the blockchain network, which validates the transaction);
However, Xu does not explicitly teach “determining if the validated transaction is an inter-federation transaction or an intra- federation transaction; in response to a determination that the validated transaction is an inter-federation transaction: merging, into an outgoing IFB, the validated transaction with other inter- federation transactions, transmitting, via the transceiver, a proposal to other validator nodes in the first federation that the outgoing IFB be routed to the second federation, and transmitting, via the transceiver, a proposal to other validator nodes in the first federation that the transaction be written to a blockchain; and in response to a determination that the validated transaction is an intra-federation transaction: transmitting, via the transceiver, a proposal to other validator nodes in the first federation that the validated transaction be written to a blockchain.”
On the other hand, in the same field of endeavor, Ganti teaches
determining if the validated transaction is an inter-federation transaction or an intra- federation transaction (Fig. 7; [0067]: At 708 , the computing device determines whether the first trusted party and the second trusted party each have a pending transaction with the un-trusted party); 
in response to a determination that the validated transaction is an inter-federation transaction: merging, into an outgoing IFB, the validated transaction with other inter- federation transactions (Fig. 7; [0072]: At 718 , in response to the acceptance, the computing device modifies the first pending transaction, the second pending transaction, and the third pending transaction based on the proposal; [0073]: At 720 , in some aspects, the modification may be submitted to a computing device associated with a blockchain for addition to the blockchain),
transmitting, via the transceiver, a proposal to other validator nodes in the first federation that the outgoing IFB be routed to the second federation (Fig. 1, Fig. 7; [0069]: For example, computing device 140 may transmit the proposal to computing device 130 of party C for acceptance [Party C of Fig. 1 corresponds to the third federation]),
and transmitting, via the transceiver, a proposal to other validator nodes in the first federation that the transaction be written to a blockchain (Fig. 1, Fig. 7; [0069]: In some aspects, the proposal may also or alternatively be transmitted to computing devices 110 and 120 of parties A and B for acceptance… [0073] At 720, in some aspects, the modification may be submitted to a computing device associated with a blockchain for addition to the blockchain);
and in response to a determination that the validated transaction is an intra-federation transaction: transmitting, via the transceiver, a proposal to other validator nodes in the first federation that the validated transaction be written to a blockchain (Fig. 7; [0060]: For example, computing device 140 may transmit the proposal to computing device 130 of party C for acceptance; [0073] At 720, in some aspects, the modification may be submitted to a computing device associated with a blockchain for addition to the blockchain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Xu with the teachings of Ganti to include “determining if the validated transaction is an inter-federation transaction or an intra- federation transaction; in response to a determination that the validated transaction is an inter-federation transaction: merging, into an outgoing IFB, the validated transaction with other inter- federation transactions; transmitting, via the transceiver, a proposal to other validator nodes in the first federation that the outgoing IFB be routed to a second federation different than the first federation, and transmitting, via the transceiver, a proposal to other validator nodes in the first federation that the transaction be written to a blockchain; and in response to a determination that the validated transaction is an intra-federation transaction: transmitting, via the transceiver, a proposal to other validator nodes in the first federation that the validated transaction be written to a blockchain.”
The motivation for doing so would be to reduce the number of transactions that require the use of a clearinghouse, as recognized by Ganti ([0019] of Ganti: The present disclosure provides methods and systems to reduce the number of transactions required for settlement between a group of trusted and un-trusted parties and, in some aspects the number of transactions that require the use of a clearinghouse).

Regarding Claim 13, Xu discloses a multi-federation blockchain system  comprising validator nodes ([Page 248]: A consortium blockchain is used across multiple organisations [multiple organizations correspond to a  multi-federation blockchain system]), the multi-federation blockchain system comprising: a top level federation comprising validator nodes ([Page 244]: A signed transaction is sent to a node connected to the blockchain network, which validates the transaction. If the transaction is valid and previously unknown to the node, the node propagates it to other nodes in the network, which also validate the transaction and propagate it to their peers, until the transaction reaches all nodes in the network. See also Page 246, section B- Architectural Design Regarding Storage and Computation), each validator node comprising a processor configured to: 
receive incoming IFBs from middle level federations ([Page 244]: A transaction is signed by its initiator, to authorise the expenditure of their money, to authorise the data payload of a transaction, or the creation and execution of a smart contract. A signed transaction is sent to a node connected to the blockchain network, which validates the transaction); 
create outgoing IFBs from the incoming IFBs; route the outgoing IFBs to the middle level federations ([Page 244]: A distributed consensus mechanism governs addition of new items; it consists of the rules for validating and broadcasting transactions and blocks, resolving conﬂicts, and the incentive scheme);  and 
write transactions associated with the outgoing IFBs to a blockchain of the top level federation ([Page 244]: The consensus ensures all stored transactions are valid, and that each valid transaction is added only once), 
wherein the top level federation, the middle level federation, and a bottom level federation are members of a multi level hierarchical (See Table 1; [Page 245]: Our discussion of architectural design issues for blockchain- based systems is structured in four sections below: the level of (de)centralisation, support for client storage and computation, blockchain infrastructural conﬁguration; [Page 248]: Many blockchain platforms support deployment as consortium blockchains or private blockchains, e.g., Multichain) inter-federation validation network ([Page 247]: a permission management component will be required to authorise participants within the network), wherein the top-level, middle-level, and bottom level federations are different federations of the multi level hierarchical inter-federation validation network ([Page 248]: A consortium blockchain is used across multiple organisations [multiple organizations correspond to different federations]. The consensus process in a  consortium  blockchain is controlled by pre- authorised nodes. The right to read the blockchain may be public or may be restricted to speciﬁc participants); 
the middle level federations comprising validator nodes ([Page 244]: A signed transaction is sent to a node connected to the blockchain network, which validates the transaction. If the transaction is valid and previously unknown to the node, the node propagates it to other nodes in the network), each validator node comprising a processor configured to: 
receive incoming IFBs from the top level federation and bottom level federations ([Page 244]: A transaction is signed by its initiator, to authorise the expenditure of their money, to authorise the data payload of a transaction, or the creation and execution of a smart contract. A signed transaction is sent to a node connected to the blockchain network, which validates the transaction); 
create outgoing IFBs from the incoming IFBs ([Page 244]: A distributed consensus mechanism governs addition of new items; it consists of the rules for validating and broadcasting transactions and blocks, resolving conﬂicts, and the incentive scheme. The consensus ensures all stored transactions are valid, and that each valid transaction is added only once); 
route the outgoing IFBs to the top level federation and the bottom level federations ([Page 244]: New blocks broadcast across the whole network, so that each node holds a replica of the whole data structure. The whole network aims to reach a consensus about the latest block to be included into the blockchain); and 
write transactions associated with the outgoing IFBs to a blockchain of the middle level federation different from the blockchain of the top level federation ([Page 244]: The consensus ensures all stored transactions are valid, and that each valid transaction is added only once; [Page 250]: The hash of the block produced for the new blockchain is added to the public blockchain); and 34WO 2019/010459PCT/US2018/041153 
the bottom level federations comprising validator nodes ([Page 244]: A signed transaction is sent to a node connected to the blockchain network, which validates the transaction. If the transaction is valid and previously unknown to the node, the node propagates it to other nodes in the network, which also validate the transaction and propagate it to their peers, until the transaction reaches all nodes in the network), each validator node comprising a processor configured to: 
receive incoming IFBs from the middle level federations ([Page 244]: A transaction is signed by its initiator, to authorise the expenditure of their money, to authorise the data payload of a transaction, or the creation and execution of a smart contract [first federation]. A signed transaction is sent to a node connected to the blockchain network, which validates the transaction [second federation]); 
receive transactions from user nodes of the respective bottom level federations ([Page 244]: A signed transaction is sent to a node connected to the blockchain network, which validates the transaction. If the transaction is valid and previously unknown to the node, the node propagates it to other nodes in the network, which also validate the transaction and propagate it to their peers, until the transaction reaches all nodes in the network); 
create outgoing IFBs from the transactions of the user nodes; route the outgoing IFBs to middle level federations ([Page 244]: A distributed consensus mechanism governs addition of new items; it consists of the rules for validating and broadcasting transactions and blocks, resolving conﬂicts, and the incentive scheme. The consensus ensures all stored transactions are valid, and that each valid transaction is added only once); 
write the transactions from the user nodes and transactions from the incoming IFBs to a blockchain of the bottom level federation different from the blockchain of the top level federation and different from the blockchain of the middle level federation ([Page 244]: The consensus ensures all stored transactions are valid, and that each valid transaction is added only once; [Page 250]: The hash of the block produced for the new blockchain is added to the public blockchain); [Page 248]: A consortium blockchain is used across multiple organisations [multiple organizations correspond to different federations]).  

Regarding Claim 14, the combined teachings of Xu, Weigold, and Ganti disclose the multi-federation blockchain system of claim 13, and Ganti further discloses a membership federation having validator nodes, each validator node comprising a processor configured to assign validator nodes to one of the top level federation, middle level federations, and bottom level federations (See Ganti, [0022]: For example, parties that wish to enter the consortium 102 may be required to verify or validate their level of trust, secure their level of trust using collateral, or establish trust in some other manner. The consortium 102 may include rules that must be followed by each member party; Fig. 6, validator nodes 600).

Regarding Claim 15, the combined teachings of Xu, Weigold, and Ganti disclose the multi-federation blockchain system of claim 13, and Ganti further discloses routing nodes, each routing node comprising a processor configured to broadcast transactions between bottom level federations (See Ganti, [0027]: Network interface 116 is configured to transmit and receive data or information between parties via wired or wireless connections. For example, network interface 116 may utilize wireless technologies and communication protocols such as Bluetooth®, WWI (e.g., 802.11a/b/g/n), cellular networks (e.g., CDMA, GSM, M2M, and 3G/4G/4G LTE), near-field communications systems, satellite communications, or any other form of communication that allows computing device 112 to transmit or receive information. See para [0033]-[0034], [0042], [0057]).

Regarding Claim 16, the combined teachings of Xu, Weigold, and Ganti disclose the multi-federation blockchain system of claim 13, and Ganti further discloses auditing nodes, each auditing node comprising a processor configured to monitor actions by the validator nodes for compliance with rules of the respective federations (See Ganti, Fig. 6; [0052]: In some aspects, for example, a blockchain may be used as a transparent and auditable register of transactions; [0058]: In this manner, the processing power of the validator nodes 600 may be preserved for generating new blocks, reaching consensus, and monitoring the other validator nodes 600).

Regarding Claim 17, the combined teachings of Xu, Weigold, and Ganti disclose the multi-federation blockchain system of claim 13, and Ganti further teaches, wherein the top level federation mints currency for the multi-federation blockchain system (See Ganti, [0032] Referring now to FIGS. 1 and 2, in one example, party A may have a pending transaction 202 to transfer twenty units to party B. The units may be any transferrable item including, for example, currency, stocks, bonds, derivatives, treasuries, collateral, or any other item that is transferrable by a transaction [Party A corresponds to the top level federation]).

Regarding Claim 18, the combined teachings of Xu, Weigold, and Ganti disclose the multi-federation blockchain system of claim 13, and Weigold further discloses wherein the processor of each validator node is configured to 
create an outgoing IFB by: validating the incoming IFBs to create validated IFBs ([0018]: a secure digital currency storage, payment and credit lending platform is provided… and consists of…  a vendors software engine that performs customer validation, transaction validation, key coding/decoding, key splicing/pairing. See also para [0009], [0043], [0047]-[0049]);  
splicing the validated IFBs into validated transactions between payer-federation and receiver-federation pairs (Fig. 2; [0028]-[0029]: a system… that enables customer digital currency assets to be securely stored online using a spliced/paired digital wallet technology that separates digital currency private key information into two separate spliced encrypted private keys, with one spliced key stored on the customers computer, tablet, smart mobile phone or smart credit/debit card, the other spliced key stored on the vendors online computer server or network. See also para [0020], [0028]- [0039]); and 
merging the validated transactions based on the respective destinations of each validated transaction to create the outgoing IFB based on the respective destinations of each validated transaction to create outgoing IFBs ([0009]: Digital or crypto currencies are typically valued on the transaction volume of the currency with each and every transaction being stored on a transaction ledger or software block-chain and validated by a peer-to-peer distributed network of computers; [0050]: In a third embodiment of the present invention the vendors database of spliced portions of customer private keys and user account information, or the sixth component, may exist as a software block-chain that is stored on a large distributed peer-to-peer network of customer computers instead of the vendors online server network).

Claims 2-4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al.  (“A Taxonomy of Blockchain-Based Systems for Architecture Design”) in view of Weigold (US 20160335628 A1) and Ganti et al. (US 20180143912 A1) and in further view of Hasha et al. (US 20080288646 A1).

Regarding Claim 2, the combined teachings of Xu, Weigold, and Ganti disclose the method of claim 1.
However, the combined teachings of Xu, Weigold, and Ganti do not explicitly teach “wherein the second federation is a parent federation of the first federation and wherein the third federation is a child federation of the first federation”.
On the other hand, in the same field of endeavor, Hasha teaches wherein the second federation is a parent federation of the first federation and wherein the third federation is a child federation of the first federation ([0074]: FIG. 1 illustrates an example of a federation infrastructure 100. The federation infrastructure 100 includes nodes 101, 102, 103, that can form different types of federating partnerships).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Xu, Weigold, and Ganti to incorporate the teachings of Hasha to include “wherein the second federation is a parent federation of the first federation and wherein the third federation is a child federation of the first federation.”
The motivation for doing so would be to include nodes that form different types of relationships, as recognized by Hasha ([0074] of Hasha: The federation infrastructure 100 includes nodes 101, 102, 103, that can form different types of federating partnerships).


Regarding Claim 3, the combined teachings of Xu, Weigold, and Ganti disclose the method of claim 1.
However, the combined teachings of Xu, Weigold, and Ganti do not explicitly teach “wherein the second federation is a child federation of the first federation and wherein the third federation is a parent federation of the first federation”.
On the other hand, in the same field of endeavor, Hasha teaches wherein the second federation is a child federation of the first federation and wherein the third federation is a parent federation of the first federation ([0074]: FIG. 1 illustrates an example of a federation infrastructure 100. The federation infrastructure 100 includes nodes 101, 102, 103, that can form different types of federating partnerships).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Xu, Weigold, and Ganti to incorporate the teachings of Hasha to include “wherein the second federation is a child federation of the first federation and wherein the third federation is a parent federation of the first federation.”
The motivation for doing so would be to include nodes that form different types of relationships, as recognized by Hasha ([0074] of Hasha: The federation infrastructure 100 includes nodes 101, 102, 103, that can form different types of federating partnerships).

Regarding Claim 4, the combined teachings of Xu, Weigold, and Ganti disclose the method of claim 1.
However, the combined teachings of Xu, Weigold, and Ganti do not explicitly teach “wherein the second federation is a child federation of the first federation and wherein the third federation is a child federation of the first federation”.
On the other hand, in the same field of endeavor, Hasha teaches wherein the second federation is a child federation of the first federation and wherein the third federation is a child federation of the first federation ([0074]: FIG. 1 illustrates an example of a federation infrastructure 100. The federation infrastructure 100 includes nodes 101, 102, 103, that can form different types of federating partnerships).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combined teachings of Xu, Weigold, and Ganti to incorporate the teachings of Hasha to include “wherein the second federation is a child federation of the first federation and wherein the third federation is a child federation of the first federation.”
The motivation for doing so would be to include nodes that form different types of relationships, as recognized by Hasha ([0074] of Hasha: The federation infrastructure 100 includes nodes 101, 102, 103, that can form different types of federating partnerships).

Regarding Claim 20, the combined teachings of Xu, Weigold, and Ganti disclose the multi-federation blockchain system of claim 13.
However, the combined teachings of Xu, Weigold, and Ganti do not explicitly teach wherein the middle level federations comprise a parent federation and a child of the parent federation.
On the other hand, in the same field of endeavor, Hasha teaches wherein the middle level federations comprise a parent federation and a child of the parent federation ([0074]: FIG. 1 illustrates an example of a federation infrastructure 100. The federation infrastructure 100 includes nodes 101, 102, 103, that can form different types of federating partnerships).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combined teachings of Xu, Weigold, and Ganti to incorporate the teachings of Hasha to include “wherein the middle level federations comprise a parent federation and a child of the parent federation.”
The motivation for doing so would be to include nodes that form different types of relationships, as recognized by Hasha ([0074] of Hasha: The federation infrastructure 100 includes nodes 101, 102, 103, that can form different types of federating partnerships).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al.  (“A Taxonomy of Blockchain-Based Systems for Architecture Design”) in view of Weigold (US 20160335628 A1) and Ganti et al. (US 20180143912 A1) and in further view of Li (CN 108876361 A).

Regarding Claim 10, the combined teachings of Xu, Weigold, and Ganti disclose the method of claim 1.
However, the combined teachings of Xu, Weigold, and Ganti do not explicitly teach “determining the receiver federation by examining a recipient address in the IFB”.
On the other hand, in the same field of endeavor, Li teaches determining the receiver federation by examining a recipient address in the IFB ([Page 4]: The blockchain system of the present invention uses a transaction address to identify the originator and recipient of the transaction, each node should contain at least one transaction address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combined teachings of Xu, Weigold, and Ganti to incorporate the teachings of Li to include “determining the receiver federation by examining a recipient address in the IFB.”
The motivation for doing so would be to disclose the addresses of the participants, as recognized by Li ([0074] of Li: Typically, witness node 20 will disclose an address for participation in the consensus witness; and billing node 10 will also disclose an address to assist witness node 20 and other billing node 10 in verifying the historical transaction).

Regarding Claim 19, the combined teachings of Xu, Weigold, and Ganti disclose the method of claim 18.
However, the combined teachings of Xu, Weigold, and Ganti do not explicitly teach “a witness node of a first federation, the witness node comprising a processor configured to: validate the incoming IFBs of a second federation”.
On the other hand, in the same field of endeavor, Li teaches a witness node of a first federation, the witness node comprising a processor configured to: validate the incoming IFBs of a second federation ([Page 3]: 3A and 3B are flow diagrams of witness node screening in a first embodiment of a blockchain system in accordance with the present invention; [Page 4]: In addition, the billing node 10 is required to provide proof of its maintenance history data while publishing the block, and the witness node 20 and other billing nodes 10 complete the verification together).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Xu, Weigold, and Ganti to incorporate the teachings of Li to include “a witness node of a first federation, the witness node comprising a processor configured to: validate the incoming IFBs of a second federation.”
The motivation for doing so would be to witness the addition of a new block, as recognized by Li ([Page 5] of Li: When a particular witness node 20 is selected, the billing node 10 connected thereto is authorized to generate and publish a new block, and the particular witness node 20 performs a witness of the new block in the process).





Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168